Citation Nr: 0019612	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  94-15 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
presented with which to reopen the veteran's claim for 
service connection for a back disability.  The veteran filed 
a timely notice of disagreement, initiating this appeal.  

The veteran's claim was initially presented to the Board in 
March 1996, at which time it was remanded for additional 
development, including the scheduling of a personal hearing.  
The veteran subsequently declined such a hearing, and none 
was scheduled.  The appeal was returned to the Board in 
January 1999, and was again remanded.  It has now been 
returned to the Board for a third time.  


FINDINGS OF FACT

1.  In a September 1989 Board decision, the veteran's claim 
for service connection for a back disability was denied.  He 
did not file a timely appeal.  

2.  In support of his application to reopen his claim for 
service connection for a back disability, the appellant has 
submitted post-service private and VA medical treatment 
records, military personnel records, Social Security 
Administration records, and his own contentions.  

3.  The appellant's evidence submitted since the last final 
denial of his claim is cumulative and redundant of the 
evidence previously of record.



CONCLUSION OF LAW

The appellant has not submitted new and material evidence 
with which to reopen his claim for service connection for a 
back disability.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a September 1989 Board decision, the veteran was denied 
service connection for a back disability.  The Board found no 
evidence of a nexus between the veteran's current 
disabilities of the back and any in-service back disease or 
injury.  While it was conceded that he did have current 
disabilities of the spine, these disabilities were a result 
of post-service accidents and/or injuries of the back and 
service connection was therefore not warranted, according to 
the Board's 1989 decision.  

The veteran subsequently filed a December 1990 application to 
reopen his claim for service connection for a back 
disability; this application was denied by the RO in February 
1992.  The veteran filed a timely notice of disagreement, 
initiating this appeal.  

The veteran has submitted private medical evidence in support 
of his application to reopen.  The veteran began seeing Dr. 
J.E.T., M.D., in 1991 for treatment of his orthopedic 
disabilities, including back pain.  His medical history was 
noted to included a 1974 motorcycle accident, with a thoracic 
spinal injury, and a November 1990 on-the-job accident, again 
with a spinal injury.  The doctor's evaluation confirmed 
degenerative changes of the lumbosacral spine and an old 
compression fracture of the thoracic spine.  No history of an 
in-service back injury was noted.  

In December 1991, a letter from Dr. R.L.D., M.D., was 
received.  According to the doctor's statement, he has been 
treating the veteran since November 1990.  Dr. D. confirmed 
that the veteran has a current back disability, as well as 
high blood pressure and hyperlipidemia.  

A VA medical examination was afforded the veteran in January 
1992.  He again reported a medical history including a 
motorcycle accident, resulting in a back injury, in the 
1970's.  He also reported two separate back injuries while on 
the job; one in 1988, and again in 1990.  The VA examiner 
diagnosed the veteran with cervical disk disease, status post 
spinal fusion, and lumbar disk disease, confirmed by X-ray.  

The veteran's claim was initially presented to the Board in 
March 1996, at which time it was remanded for additional 
development.  In April 1997, the RO obtained copies of the 
veteran's November 1988 VA medical examination of this back.  
This examination report was originally associated with the 
claims folder in November 1988.  The RO continued the prior 
denial of the veteran's application to reopen his previously 
denied claim for service connection, and returned his appeal 
to the Board.  

The veteran's claim was again remanded by the Board in 
January 1999.  In response to the Board's remand, the RO 
obtained the veteran's Social Security records.  According to 
a 1993 Social Security Administration decision, the veteran 
became disabled in November 1990, in part due to injuries to 
his neck and low back.  Medical records associated with the 
veteran's Social Security Disability claim confirm current 
diagnoses of degenerative disc disease, a prior compression 
fracture of the spine, and nerve damage of the back.  On the 
occasion of a June 1997 disability examination, the veteran 
reported an initial back injury in 1966 while in service, but 
the examining physician did not suggest a medical nexus 
between that injury and any current disability of the back.  

In March 2000, the veteran submitted a copy of a July 1968 
military transfer order confirming the veteran's temporary 
duty assignment, for treatment purposes, with a medical 
holding company for several months.  The RO considered this 
evidence and continued the prior denial of his application to 
reopen.  The appeal was then returned to the Board.  

Analysis

The appellant seeks to reopen a previously denied claim for 
service connection for a back disability.  This claim was 
most recently and finally denied by the Board in September 
1989, and the veteran did not file an appeal.  This Board 
decision is thus final; however, a claimant may reopen a 
previously denied claim based on the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In support of his application to reopen, the appellant has 
submitted private medical treatment records, Social Security 
Administration records, copies of military orders, and 
several VA medical examination reports, as well as his own 
contentions.  For the reasons to be discussed below, the 
appellant has not submitted new and material evidence with 
which to reopen his previously denied claim for service 
connection for a back disability, and the application to 
reopen must be denied.  

Considering first the copies of the veteran's 1988 VA medical 
examination and the July 1968 military order confirming the 
veteran's temporary duty assignment, for treatment purposes, 
with a medical holding company, these records are not new.  
The 1988 VA medical examination report was already of record 
at the time of the September 1989 Board decision, and was 
specifically cited within that decision; hence, it is clearly 
not new as defined by 38 C.F.R. § 3.156 (1999).  The July 
1968 transfer order was not of record at the time of the 1989 
Board denial.  However, other documents within his service 
medical records clearly reflected that he was placed on 
medical hold throughout 1967-68 for treatment of persistent 
back pain.  Therefore, the July 1968 order is merely 
cumulative and redundant of evidence already of record at the 
time of the prior final denial.  

The remainder of the veteran's submitted evidence, while not 
previously of record, is nonetheless cumulative of evidence 
already submitted at the time of the prior denial.  This 
evidence, including the private treatment records of Dr. 
J.E.T. and Dr. R.L.D., the 1992 VA medical examination, and 
the Social Security Administration records, merely confirms 
the presence of current back disabilities; however, the 
Board's September 1989 decision conceded current disabilities 
of the veteran's back, including "residuals of cervical 
diskectomy, postoperative residuals of a compression fracture 
of the T7 vertebra, [and] mechanical low back pain."  What 
the submitted evidence lacks is any nexus between the 
veteran's current back disabilities and any in-service 
injury.  

The only record that makes mention of an in-service back 
injury is a June 1997 private medical examination ordered as 
part of the veteran's Social Security evaluation.  In this 
examination report, the veteran's medical history was noted 
to include a history of low back pain commencing in 1966.  
However, the examining physician made no further comment on 
this reported history, and did not suggest a medical nexus 
between any current back disabilities and the veteran's in-
service low back pain.  The mere acknowledgment of both in-
service complaints of low back pain and current disabilities 
of the back is cumulative and redundant of previously 
considered evidence, as these assertions were previously 
accepted by the Board in 1989.  

The veteran has also offered his own written assertions 
regarding the etiology of his back pain.  Admittedly, the 
veteran is competent to offer testimony regarding easily 
observable symptoms, such as back pain.  See Savage v. Gober, 
10 Vet. App. 489 (1997); Falzone v. Brown, 8 Vet. App. 398 
(1995).  However, because the veteran is a layperson, he is 
not qualified to offer testimony regarding medical etiology 
and causation.  See Pearlman v. West, 11 Vet. App. 443, 447 
(1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  Thus, the allegations made by the veteran regarding 
the origin of his current back disabilities are not, in the 
absence of supporting medical evidence, new and material, and 
are therefore insufficient to reopen the appellant's 
previously and finally denied claim for service connection 
for a back disability.  Additionally, the veteran's 
allegations are essentially the same as those advanced at the 
time of the prior decision, are they are thus not new and 
material as defined by 38 C.F.R. § 3.156 (1999).  

In conclusion, the evidence submitted since the last final 
denial of the veteran's claim is not new and material, and 
therefore, his application to reopen his claim for service 
connection for a back disability must be denied.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 


ORDER

The application to reopen the appellant's previously-denied 
claim for service connection for a back disability is denied, 
based on the lack of new and material evidence.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 

